Title: James Madison: Notes on Letters to Mr. Cabell, 30 October 1828
From: Madison, James
To: Cabell


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Notes
                        It does not appear that any of the strictures on the letters from J. M. to J. C. C. have in the least
                            invalidated the constitutionality of the power in Congress to favor domestic manufactures by regulating the commerce with
                            foreign nations.
                        1. That this regulating power embraces the object remains fully sustained by the uncontested facts that it
                            has been so understood and exercized by all commercial & manufacturing nations, particularly by G. B: nor is it
                            any objection to the inference from it, that those nations, unlike the Congress of the U. S. had all other powers of
                            Legislation as well as the power of regulating foreign commerce; Since this was the particular & appropriate power
                            by which the encouragt of manufactures was effected.
                        2. It is equally a fact, that it was generally understood among the States, previous, to the establishment of
                            the present Constitution of the U. S. that the encouragement of domestic manufactures by regulations of foreign commerce,
                            particularly by duties & restrictions on foreign manufactures, was a legitimate & ordinary exercise of the
                            power over foreign commerce; & that in transferring this power to the Legislature of the U. S. it was anticipated
                            that it would be exercised more effectually than it could be by the States individually. [see Lloyds debates &
                            other publications of the period. * see p. 5.
                        * It cannot be denied that a right power to vindicat<e> its commercial manufacturing & agricultural
                            inter<ests> agst. unfriendly and unreciprocal policy, of other na<tions> belongs to every all
                            nations, that it has belonged at all times to <the> U. S. as a nation; that previous to the present Federal
                            C[on]stitution, the right existed in the Govts. of the individua[l] States, not in the Federal Govt.; that the want of
                            such authority in the Fedl. Govt. was deeply felt & deplored, that a supply of this want, was generally and
                            anxiously desired; as that the authority, has by the substituted Constitution of the Fedl. Govt. been expressly or
                            virtually taken from the Individual States; so that if not transferred to the [ ] Federal Govt. it is lost &
                            annihilated for the U. S. as a nation. Is not the presumption irresistible that it must have been the intention of those
                            who framed & ratified the Constitution, to vest the authority in question, in the substituted Govt.? And does not
                            every just rule of reasoning allow to a presumption, so violent, proportional < > in deciding on the
                            question of such power in Congress; so as a source of power distinct from & additional to < >
                            Constitutional source; but as a source of light and evidence as to the true meaning of the Constitution;
                        3. It is again a fact that the power was so exercized by the first Session of the first Congs: and by every
                            succeeding Congs: with the sanction of every other branch of the Federal Govt: and with universal acquiescence, till a
                            very late date. [see the messages of the Presidents & the Reports & letters of Mr. J____n]
                        4. That the surest & most recognized evidence of the meaning of a Constitution, as of a law, is
                            furnished by the evils which were to be cured or the benefits to be obtain’d and by the immediate and long continued
                            application of the meaning to these ends. This species of evidence < > in support of the power, in question;
                            in a degree which can not be resisted without destroying all stability in Social Institutions, and all the advantages of
                            known & certain rules of conduct in the intercourse of life.
                        5. Altho’ it might be too much to say that no case could arise, of a character over-ruling
                            the highest evidence of precedents & practice, in expounding a Constitution, it may be safely affirmed that no
                            case wch. is not of a character far more exorbitant & ruinous than any now existing or that has occurred, can
                            authorize a disregard of the precedents & practice which sanction the Constitutional power of Congress to
                            encourage domestic manufactures, by regulations of foreign Commerce.
                        The importance of the question concerning the authority of precedents, in expounding the Constitution, as
                            well as a law will justify a more full & exact view of it [in the subjoined note] See letter of J. M. to C. J
                            Ingersoll on the subject of the Bank
                        It has been objected to the encouragemt. of domestic Manufes. by a tariff on imported ones, that duties and
                            imposts are in the clause, specifying the sources of revenue, and therefore can not be applied to the
                            encouragt. of Manufs. when not a source of revenue.
                        But 1. It does not follow from the applicability of duties & imposts, under one clause for one usual
                            purpose, that they are excluded from any applicability, under another clause, to another purpose also requiring them,
                            & to which they have also been usually applied. 2. A history of that clause, as traced in the printed Journal of
                            the Fedl. Convention, will throw light on the subject. See letter of J M. to A Stevenson
                        It appears that the clause as it originally stood simply expressed "a power to lay taxes, duties, imposts
                            & excises," without pointing out the objects; and of course leaving them applicable in carrying into effect, the
                            other specified powers It appears further That a solicitude to prevent any constructive danger to the validity of pub.
                            debts contracted under the superseded form of Govt; led to the addition of the words to "pay the debts"
                        This phraseolog, having the appearance of an appropriation limited to the payment of debts, an express
                            appropriation was added "for the expences of the Gov." &c.
                        But even this was considered as short of the objects for which taxes duties imposts & excises might
                            be required; & the more comprehensive provision was made by substituting for "Expences of Govt"—the terms of the
                            old confederation viz, "and provide for the C. D & G. W. making duties & imposts, as well as taxes
                            & excises applicable not only to payment of debts, but to the Com. D. & Genl.
                        The question then is what is the import of that phrase, C. D & G. D in its actual connection. The
                            import wch. Virginia has always asserted, and still contends for, is that they are explained & limited to the
                            enumerated objects subjoined to them; among which objects is the regulation of foreign commerce. As far therefore as a
                            tariff of duties is necessary & proper in regulating foreign commerce for any of the usual purposes of such reguln
                            it may be imposed by Cong. & consequently for the purpose of encouraging manufaces wch. is a well known purpose for
                            which duties & imposts have been usually employed. 
                        This view of the clause providing for [ ] instead of interfering
                            with or excluding the power of regulating foreign trade corroborates the rightful exercise of the power for the
                            encouragement of domestic Manufactures.It may be thought that the Constitution might easily have been made more explicit & precise in its
                            meaning. But the same remark might be made on so many other parts of the Instrument, and indeed on so many parts of every
                            instrument of a complex character, that if compleatly obviated it would swell every ¶ into a page & every page
                            into a volume: and in so doing have the effect of multiplying topics for criticism & controversy.
                        The best reason to be assigned, in this case, for not having made the Const: more free from a charge of
                            uncertainty in its meaning is believed to be that it was not suspected that any such charge would ever take place: and it
                            appears that no such charge did take place during the early period of the Constitution, when the meaning of its authors,
                            cd. be best ascertained; nor untill many of the cotemporary lights had in the lapse of time been extinguished. How often does
                            it happen that a notoriety of intention, diminishes the caution agst. its being misunderstood, or doubted. What wd. be the effect of
                            the Decln of Independence, or of the Virga. <Dec.> of rights if not expounded with reference to that view of < >
                            meang.
                        Those who assert that the encouragement of manufactures is not within the s[cope] of the power to regulate foreign
                            commerce, and that a tariff is exclusively appropriated to revenue feel the difficulty of finding authority, for objects
                            which they can not admit to be unprovided for by the Constitution; such as ensuring internal supplies of necessary
                            articles of defence, the countervailing regulations of foreign Countries, &c unjust & injurious to our navigation or
                            our agricultural produ[ce]. To bring these objects within the Constitul. power of Congress, they are obliged
                            to give to the power "to regulate foreign commerce," an extent that at the same time necessarily embraces the
                            encouragement of manufactures, and how indeed is it possible to suppose, that a tariff is applicable to the extorting from
                            foreign powers a reciprocity of privileges, and not applicable to the encouragement of manufactures, an object to which it
                            has been far more frequently applied.
                            
                                
                            
                        
                    